DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 20, 21, 22, 28, 29  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karasawa et al. 2009/0187073 and further in view of Devlin et al. 6,187,026.
For claim 1, Karasawa discloses a surgical device (fig 10), comprising: 
a percutaneous member (treatment instrument 120 and trocar 111) comprising: 
a hollow tubular member including a distal end (111);
an elongate shaft (shaft of treatment instrument 120) including a distal end portion configured for insertion into a body cavity, wherein at least a portion of the elongate shaft is disposed within the hollow tubular member (fig 10); and 
a connector (claw like grip at the distal end of treatment instrument 120) positioned on the distal end portion of the elongate shaft, wherein the connector is selectively movable relative to the distal end of the hollow tubular member (to further elucidate the rejection of record, the claw like grip described above is selectively movable and lockable with respect to the trocar 111 in that no element prevents the operator to selectively, i.e. at the operator’s discretion, to move or lock the claw like grip).  Karasawa does not explicitly disclose wherein the connector is selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis.  Devlin teaches a forceps with a locking means (3:16-21).  The forceps is capable of selectively locking to Karasawa’s camera 4 and wire 45 as the in-vivo instrument at multiple locations along the longitudinal axis of the capsule and wire 45.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Devlin into the invention of Karasawa in order to configure wherein the connector is selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis because it allows continual grasping with the forceps without the need for continual applied pressure.
Modified Karasawa further discloses wherein the connector is impassible through the distal end of the hollow tubular member (the 
an in-vivo instrument (camera 4 with wire 45) configured for use within the body cavity, wherein the in-vivo instrument defines a longitudinal axis, wherein the connector is selectively coupled to the in-vivo instrument (the claw is capable of grasping the wire 45 if the main body happens to be out of reach in the event it was dropped; or any other part of camera 4), and wherein the connector is selectively lockable (Devlin: 3:16-21) to the in-vivo instrument at multiple positions along the longitudinal axis (the claw can be used to grasp the camera at multiple positions including the wire 45, which amounts to multiple positions along the longitudinal axis).
For claim 2, Karasawa discloses the surgical device of Claim 1, wherein the in-vivo instrument comprises at least one camera (fig 8; [0036] describes the camera of fig 8).
For claim 20, modified Karasawa as in claim 1 discloses a surgical device (fig 10), comprising: 
an in-vivo instrument (camera 4 and wire 45) configured for use within a body cavity, wherein the in-vivo instrument defines a longitudinal axis; and 
a percutaneous member (treatment instrument 120 and trocar 111), comprising: 
a tubular member (111) comprising a distal end; 
an elongate body (shaft of treatment instrument 120) configured to be positioned within the tubular member, wherein the elongate body comprises a connector (claw like grip at the distal end of treatment instrument 120) at a distal portion thereof, wherein the connector is selectively movable relative to the distal end of the tubular member between locked and unlocked orientations (para ii.: Devlin: 3:16-21), wherein the connector is impassible through the distal end of the tubular member (the connector with the jaws 
For claim 21, Karasawa discloses the surgical device of Claim 20, wherein the in-vivo instrument is introducible into the patient independent from the percutaneous member (the in-vivo instrument of Karasawa is not connected to the percutaneous member of Karasawa and is therefore introducible into the patient independent from the percutaneous member).
For claim 22, Karasawa discloses the surgical device of Claim 20, wherein the in-vivo instrument comprises at least one camera (fig 8; [0036] describes the camera of fig 8).
For claim 28, modified Karasawa as in claim 1 discloses the surgical device (fig 10), comprising: 
a percutaneous member (treatment instrument 120 and trocar 111), comprising: 
a tubular member (111) comprising a distal end;
an elongate body (shaft of treatment instrument 120) comprising a distal end portion; and 
a connector (claw like grip at the distal end of treatment instrument 120) positioned at the distal end portion of the elongate body, wherein the connector is selectively movable relative to the distal end of the tubular member between locked and unlocked orientations (para ii.: Devlin: 3:16-21), and wherein the connector is impassible through the distal end of the tubular member (the connector with the jaws are locked in an open 
an in-vivo instrument (4) defining a longitudinal axis, wherein the connector is selectively coupled to the in-vivo instrument (para ii.: Devlin: 3:16-21), and wherein the connector is selectively lockable to the in-vivo instrument at multiple positions along the longitudinal axis (the claw can be used to grasp the camera at multiple positions including the wire 45, which amounts to multiple positions along the longitudinal axis).
For claim 29, Karasawa discloses the surgical device of Claim 28, wherein the in-vivo instrument comprises at least one camera (fig 8; [0036] describes the camera of fig 8).
For claim 32, modified Karasawa discloses the surgical device of Claim 1, wherein the connector is impassible through the distal end of the hollow tubular member when the connector is in the locked orientation and when the connector is in the unlocked orientation (the claw as the connector has been established to be lockable in an open configuration preventing passage through the hollow channel.  Additionally, the claw is capable of being held manually in the open position by the user, i.e. an unlocked orientation, which also prevents passage through the hollow channel).
For claim 33, modified Karasawa discloses the surgical device of Claim 1, wherein the connector is selectively lockable to the in-vivo instrument at multiple pre-determined positions (the forceps and the claw are capable of selectively locking to Karasawa’s camera 4 and wire 45 as the in-vivo instrument at multiple locations, any of which can be deemed as predetermined, along the longitudinal axis of the capsule and wire 45).
Claims 3, 5, 6, 8, 23, 25-27, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karasawa and Devlin as applied to claim 2 above, and further in view of Pell et al. 2013/0331646.
For claim 3, Karasawa does not disclose the surgical device of Claim 2, wherein the in-vivo instrument further comprises a track configured to movably receive the connector 
For claim 5, modified Karasawa as in claim 3 discloses the surgical device of Claim 1, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein (Pell: figs 25A – 30 show multiple embodiments).
For claim 6, modified Karasawa as in claim 3 discloses the surgical device of Claim 5, wherein the connector comprises a mating member adapted for sliding engagement with the track (Pell: figs 25A – 30 show multiple embodiments).
For claim 8, modified Karasawa as in claim 3 discloses the surgical device of Claim 5, wherein the elongate body operably interfaces with a handle including a locking means for selectively locking the connector in any of multiple positions along the track (Pell: [0018, 0021 – 0024] describes multiple locking embodiments).
For claim 23, modified Karasawa as in claim 3 discloses the surgical device of Claim 22, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein through a portion of the track adjacent to the at least one camera (Pell: figs 25A – 30 show multiple embodiments).
For claim 25, modified Karasawa as in claim 3 discloses the surgical device of Claim 20, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein (Pell: figs 25A – 30 show multiple embodiments).
For claim 26, modified Karasawa as in claim 3 discloses the surgical device of Claim 25, wherein the connector comprises a mating member adapted for sliding engagement with the track (Pell: figs 25A – 30 show multiple embodiments).
For claim 27, modified Karasawa discloses as in claim 3 the surgical device of Claim 20, wherein the elongate body operably interfaces with a handle, and wherein the handle comprises a locking means for selectively locking the connector in any of multiple positions along the track (Pell: [0018, 0021 – 0024] describes multiple locking embodiments).
For claim 30, modified Karasawa discloses as in claim 3 the surgical device of Claim 29, wherein the in-vivo instrument further comprises a track configured to movably receive the connector therein through a portion of the track adjacent to the at least one camera (Pell: figs 25A – 30 show multiple embodiments).
Claims 4, 24, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karasawa and Devlin as applied to claim 2 above, and further in view of Foley et al. 6,152,871.
For claim 4, Karasawa does not disclose the surgical device of Claim 2, wherein the in-vivo instrument further comprises a cleaning feature for cleaning a lens of the at least one camera.  Foley
For claim 24, modified Karasawa as in claim 4 discloses the surgical device of Claim 22, wherein the in-vivo instrument further comprises a cleaning feature for cleaning a lens of the at least one camera (Foley: 17:56-59).
For claim 31, modified Karasawa as in claim 4 discloses the surgical device of Claim 29, wherein the in-vivo instrument further comprises a cleaning feature for cleaning a lens of the at least one camera (Foley: 17:56-59).
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112b rejection are not persuasive as it appears applicant is asserting that the terms “elongate body” and “elongate shaft” are interchangeable.  These are separate and distinct elements.  Therefore, applicant’s arguments are incorrectly representing the described invention or at best comments which have no bearing on this issue.
Applicant further argues regarding the 103 rejection that the Devlin’s disclosure does not disclose the grasper jaws “locking to anything” (applicant’s emphasis).  The jaws are meant for grasping and therefore grasping on to things, i.e. “things” which are “anything”.  It is unclear what the applicant’s logic is then for the purpose of these jaws if they are not meant to grasp/lock onto things.  These jaws are not a decorative component.  Applicant further argues the apparent effectiveness of the jaws as perhaps further support for their argument that these jaws are decorative and not functional, i.e. “nothing is preventing the contents within the tool’s grasp from slipping out”.  Even if applicant’s line of reasoning could be granted as valid, which it is not, the jaws clearly show jagged teeth, which are again not decorative, but have the explicit purpose of holding and locking on to “things”.  Applicant’s arguments are therefore found to be lacking and fail to rebut the rejection of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795